COOK, Judge
(dissenting):
The majority propose to overrule 30 years of military practice based on a concept that is not applicable to military law, in a case where the basic factual issue has been mooted, with a procedure which may only exacerbate the problem.
In United States v. Galloway, 2 U.S.C.M.A. 433, 9 C.M.R. 63 (1953), this Court enunciated the rule that correction of the record of trial by the parties having the responsibility to authenticate the record would be conclusive in the absence of a charge that the correction deliberately and intentionally falsified the record. In that ease, the record, as prepared by the court reporter, did not contain instructions by the law officer on the presumption of innocence, reasonable doubt, or the burden of proof. After authentication, the president of the court-martial, as well as the trial counsel, executed a certificate of correction indicating that the required instructions had been given at trial and that their omission from the record of trial was error. Upon receipt of a copy of the certificate of correction, defense counsel stated that he would not consent or agree to the correction and that he contested the accuracy of the certificate. In addition, he submitted an affidavit from the court reporter declaring that, to the best of her knowledge and belief, her stenotyped notes contained an accurate, complete record of the court’s proceedings and that the instructions reported in the certificate of correction did not appear in her notes. In sustaining the conclusiveness of the correction of the record, this Court declared:
Consequently, we declare that the determination of a factual question relating to the contents of a certificate of correction is solely the responsibility of those individuals required to authenticate records of trial and certificates of correction, namely, the president of the court and the law officer. Upon review, this determination will be regarded as conclusive in the absence of a charge that it has been deliberately and intentionally falsified.
2 U.S.C.M.A. at 436, 9 C.M.R. at 66.1 This rationale has been followed by this Court, and the Boards of Review and Courts of Military Review of the armed forces. See United States v. Napier, 20 U.S.C.M.A. 422, 43 C.M.R. 262 (1971); United States v. Vintress, 17 U.S.C.M.A. 258, 38 C.M.R. 56 (1967); United States v. Albright, 9 U.S.C.M.A. 628, 26 C.M.R. 408 (1958); United States v. Brown, 47 C.M.R. 522 (N.C.M.R.1973); United States v. Hanlon, 47 C.M.R. 206 (N.C.M.R.1973); United States v. Wright, 40 C.M.R. 895 (A.C.M.R.1969), rev’d. on other grounds, 20 U.S.C.M.A. 12, 42 C.M.R. 204 (1970); United States v. McCoy, 43 C.M.R. 918 (A.F.C.M.R.1970); United States v. Ratajczak, 43 C.M.R. 1007 (A.F.C.M.R.1971), pet. denied, 21 U.S.C.M.A. 598, 43 C.M.R. 413 (1971). We have held that correction of the record may properly be made after authentication and during the process of appellate review. United States v. McLaughlin, 18 U.S.C.M.A. 61, 39 C.M.R. 61 (1968).
However, in United States v. Wilkerson, 1 M.J. 56, 57 n. 1 (C.M.A.1975), in a footnote granting the government’s motion for leave to file a certificate of correction, this Court stated:
[w]e did so only after assuring ourselves, ... that neither the appellant nor his counsel desired to make any allegation of fraud with respect to the substance of the certificate.
The footnote also strongly recommended adoption of the ABA Standards, The Function of the Trial Judge § 2.5 (1972).2 I do *201not believe that this standard should be adopted, without restriction, into the military justice system. The distinction between civilian and military practice is recognized by the “Comparative Analysis of the American Bar Association Standards for the Administration of Criminal Justice and Military Practice and Procedure” (1978), which, in referring to Section 2.5, states:
Inconsistent with the Standard.
Contrary to civilian practice, the military judge must authenticate the record of trial. Only in the event of his death, disability or absence is substitute authentication permitted (paragraph 82f, MCM, 1969 (Rev.)). Therefore, the judge is ultimately responsible for the accuracy of the record (United States v. Cruz-Rijos, 24 U.S.C.M.A. 271, 51 C.M.R. 723 [1 M.J. 429] (1976).
The trial counsel and defense counsel both examine the record and can challenge its accuracy (paragraph 82e, MCM, 1969 (Rev.)).
In the military, as contrasted to the civilian practice, the trial judge is responsible for the authentication of the record.3 Paragraph 86c of the Manual for Courts-Martial, United States, 1969 (Revised edition), provides that where a record of trial “upon review has been found to be incomplete or defective in some material respect” and it is further found that the court correctly performed its function, “but through clerical error or inadvertence the events” had been improperly recorded, the record “may be returned to the military judge” for a certificate of correction to relate the true facts. The Manual also provides, in paragraph 82e, that the trial counsel has the responsibility, prior to authentication of the record, to “examine it carefully for errors or omissions” and make such corrections as are necessary to show the true proceedings. Defense counsel should also be permitted “to examine the record” and he, too, may “suggest to the trial counsel appropriate changes,” where necessary, “to make the record show the true proceedings.” Thus, both trial and defense counsel are responsible for the accurate preparation of the record prior to submission to the military judge.
In civilian practice, the record of trial is certified by the court reporter,4 but, even *202there, clerical errors arising from oversight or omissions may be corrected by the trial court. See Fed.R.Crim.P. 36 and Fed.R.Civ.P. 60.
In a civilian environment, where all parties to a trial commonly reside near the situs of the trial court, it is practical to allow some form of hearing prior to correction of a substantial portion of the record.5 However, in the military community, where the trial participants may have been together for only a brief period at some far-off location, at some long-past time, the impracticalities of requiring that they be brought together for a formal hearing before a correction to the record of trial can be made are obvious.
Since the President has been granted the power to prescribe “[p]retrial, trial, and post-trial procedures . . . for cases . . . triable in courts-martial,” I believe the Manual provisions are to be followed by this Court unless they are contrary to the United States Constitution or the Uniform Code of Military Justice. Article 36(a), Uniform Code of Military Justice, 10 U.S.C. § 836(a). See United States v. Hawkins, 2 M.J. 23 (C.M.A.1976); United States v. Tempia, 16 U.S.C.M.A. 629, 37 C.M.R. 249 (1967); United States v. Jenkins, 7 U.S.C.M.A. 261, 22 C.M.R. 51 (1956); United States v. Villasenor, 6 U.S.C.M.A. 3, 19 C.M.R. 129 (1955); United States v. LaGrange, 1 U.S.C.M.A. 342, 3 C.M.R. 76 (1952); United States v. Lucas, 1 U.S.C.M.A. 19, 1 C.M.R. 19 (1951). Where, as here, the Manual has defined the procedure to correct the record, this Court should not create a new method even when based on an American Bar Association standard.
I agree with the majority’s pronouncements concerning the responsibility of the trial participants to initially ensure an accurate transcript, and I strongly urge that more care be exercised to achieve this necessary and proper result. See United States v. Carey, 23 U.S.C.M.A. 315, 49 C.M.R. 605 (1975). It is particularly disturbing where, as here, the omission escaped the notice of the reporter, both counsel, the military judge and the staff judge advocate. However, I believe that the procedure dictated by the majority is too drastic and will impose too great a burden on the military services to achieve the ideal goal of an authenticated accurate record for appellate review, United States v. Cruz-Rijos, 1 M.J. 429 (C.M.A.1976), and, therefore, I disagree with the lead opinion herein (12 M.J. 195, 197).
that when, after authentication, it becomes necessary for the trial judge to propose substantive changes in the record of trial to accurately reflect the true proceedings in the case, pursuant to a Certificate of Correction, he should give notice to all parties, providing opportunity to be heard on the issues of the proposed eorrectionJ6!
*203The lead opinion fails to define what is required in a “formal” hearing: Is a verbatim transcript to be made; is the proceeding adversary in nature; must the accused attend; is sworn testimony required; must the judge give testimony as to his recollection; are the reporter’s notes of the original trial to become an exhibit to the record of this hearing? Further, a full-fledged, formal hearing which includes all the trial participants might well result in disagreement between the participants as to what actually transpired during the trial, such as occurred in United States v. Galloway, supra. Since such disagreement ultimately would have to be resolved, the lead opinion fails to indicate who should be empowered to make such a resolution. This Court’s decisions have consistently placed that power in the person having the responsibility for authenticating the record, and I perceive no compelling reason to substitute another procedure.7
Trial here was held in Okinawa. After receipt of his copy of the certificate of correction, appellate defense counsel moved that the Government make available for review the electronic and magnetic recordings and stenographic notes from which the record of trial had been prepared. This motion was denied by the United States Navy Court of Military Review. Subsequent to that denial, a message was received by the Navy-Marine Corps Trial Judiciary Activity from Navy-Marine Corps Trial Judiciary Okinawa which stated that both the stenographic notes and magnetic tapes verify the accuracy of the military judge’s certificate of correction. This information apparently was not transmitted to appellate defense counsel. Thus, whatever problems may have resulted from the Navy court’s refusal to grant defense counsel access to the court reporter’s materials, the underlying factual conflict here appears to have been resolved. What now remains is the propriety of the refusal of the Navy Court of Military Review to enforce defense counsel’s request to examine the court reporter’s notes.8
I do agree that defense counsel should be accorded reasonable access to the reporter’s notes and tapes.9 See United States v. Averett, 3 M.J. 201, 202 (C.M.A.1977). In my opinion, it is sufficient for this Court to hold that, upon notification of the filing of a certificate of correction of a record of trial which occurs after authentication of the record and while the case is in the process of appellate review, defense counsel, if he chooses to challenge the accuracy of the correction, will be permitted to examine the court reporter’s notes and other materials from which the record of trial was prepared, and to secure the court reporter’s assistance in determining whether those notes and other materials verify the accuracy of the correction as submitted.
I do not agree that the decision of the Navy Court of Military Review as to sentence should be reversed. The purported error apparently has been found not to exist. What is really being addressed is the refusal of the Navy Court of Military Review to permit the defense counsel to examine the reporter’s notes and tapes. This *204error may be corrected by returning the record to the Navy Court of Military Review with instructions that the defense counsel or his agent be permitted such access. If counsel concurs in the certificate of correction, the Navy Court of Military Review may take final action on the record. If he still challenges the accuracy of the correction on the ground that it has been deliberately and intentionally falsified, the record should be returned to this Court for further action.

. In the absence of the law officer (now military judge) and president, a certificate of correction, signed by two members of the court, has been permitted. United States v. Snook, 12 U.S.C.M.A. 613, 31 C.M.R. 199 (1962).


. ABA Standards, The Function of the Trial Judge § 2.5 (1972), reads:
The trial judge has a duty to see that the reporter makes a true, complete and accurate *201record of all proceedings. He should at all times respect the professional independence of the reporter, but may challenge the accuracy of the reporter’s record of the proceedings. The trial judge should not change the transcript without notice to the prosecution, the defense and the reporter, with opportunity to be heard. The trial judge should take steps to insure that the reporter’s obligation to furnish transcripts of court proceedings is promptly met.
The Commentary accompanying this section states:
Where reporters are employed, their independence must be both apparent and genuine. The trial judge has the same right as the other participants in the trial to challenge the accuracy of the record.
Id. at 40.
It is clear that in civilian practice the trial judge is merely one party involved in correcting the record, in contrast to the military practice where he is the sole party responsible for authentication of the record, see Article 54(a), Uniform Code of Military Justice, 10 U.S.C. § 854(a); para. 82f. Manual for Courts-Martial, United States, 1969 (Revised edition), and correction of the record where it appears to be incomplete or defective, see para. 86c, Manual, supra. Thus, the responsibility shared in the civilian practice is solely placed on the military judge by the Manual. This fact is important when considering the procedure proposed by the lead opinion. See n. 4, infra.


. Article 54(a), supra. Only in the rare situation of trial by judge alone where both the military judge and the trial counsel are not available to authenticate the record by reason of “death, disability or absence” may the court reporter authenticate the record of trial. Para. 82/ Manual, supra.


. Cf. D.C. Superior Court Rule CRIM 36-1 (Feb. 6, 1974):
(c) ENDORSEMENT ON TRANSCRIPT. Each transcript obtained in accordance with this rule shall bear the following endorsement upon its cover page: . . .
“This transcript represents the product of an official reporter, engaged by the court, who has personally certified that it represents his or her original notes and records of testimony and proceedings of the case as recorded.”
(d) TRANSCRIPT ON APPEAL. Upon the completion of any transcript in a matter to be brought before the appellate court the report*202er shall notify the trial court and counsel that the transcript has been completed and will be forwarded to the Court of Appeals 5 days hence. The said notice shall inform counsel that any objections to the transcript must within the said 5 days be presented to the trial court and served on opposing counsel in the manner prescribed in SCR CIV 5. Objections raised by the Court sua sponte shall be made known to the parties who shall be given an opportunity to make appropriate representations to the Court before the objections are resolved. All objections shall be resolved by the trial court on the basis of the best available evidence as to what actually occurred in the proceedings.
See ABA Standards Relating to Trial Courts, § 2.42 (1976):
Court reporters should be responsible to the court rather than to individual judges. They should have professional independence in regard to the accuracy of their reporting and transcription but the court should have ownership and control of their record of court proceedings.


. Both Fed.R.Crim.P. 36 and Fed.R.Civ.P. 60 provide only for “such notice, if any, as the court orders.” The trial court has the duty and power to correct errors in the stenographer’s notes of the sentencing proceedings. United States v. Vecchiarello, 536 F.2d 420 (D.C.Cir.1976). The power to correct the record exists apart from this Rule. Kennedy v. Reid, 249 F.2d 492 (D.C.Cir.1957); Downey v. United States, 91 F.2d 223 (D.C.Cir.1937).


. Notice of the correction of the record is provided by the requirement that a copy of the certificate of correction be served on the ac*203cused and that his receipt therefor be attached to the other copies of the record of trial. Para. 86c, Manual, supra.


. It might well be that where an open-mike tape recorder which recorded all of the trial proceedings was used, a different result might occur. Past cases deal with the situation where the trial proceedings are recorded through the intermediary of the human mind.


. In the Government Reply to Appellant’s Motion to File Supplemental Pleadings, p. 2, appellate government counsel acknowledge that there is a duty “to insure the availability of the tapes, when in existence, to the appellant or his agent.”


. The Air Force requires retention of the court reporter’s notes or recordings until completion of appellate review. AFM 12-50, Table 111 — 1, page 10-374 (10 Oct. 1969). The Army has a similar provision for general courts-martial. AR 27-10, paragraph 2-6b (C-20, 15 Aug. 1980). The Navy only requires retention "until such time as the convening authority (in general courts-martial)” or the supervisory authority (special courts-martial) “takes action on the case.” Manual of the Judge Advocate General of the Navy (JAGMAN) 0120a; but where a summarized record is prepared, retention is required “until completion of appellate review.” JAGMAN 0120b.